cca_2014090511501421 id uilc number release date third party communication date of communication month dd yyyy from sent friday september am to cc bcc subject fw question regarding i r m policy statement -- posts-132406-14 -------- the scenario that you describe below does not constitute an examination for purposes of the restrictions on examinations under sec_7605 please see revproc_2005_32 at dollar_figure which provides a list of taxpayer contacts and actions that do not constitute an examination or inspection of the taxpayers books of account sec_4 provides that limited contacts or communications between the service and the taxpayer that do not involve the service inspecting the taxpayer’s books of account are not examinations or inspections or reopenings sec_4 b specifically provides that matching information on a tax_return with or preparing a missing return from other records or information items that are already in the service’s possession does not constitution an examination if the b return was merely prepared by the service from information returns and there was no examination of books_or_records then this would not be considered an examination in addition the request by collection for the taxpayer’s unfiled tax returns is not an examination or inspection of books of account for purposes of sec_7605 please see sec_4 d ii b of the revenue_procedure which provides that a contact with a taxpayer to request the taxpayer to file a return is not an examination or inspection of the taxpayer’s books of account please let me know if you have any further questions or would like to discuss ---------------------- -------------------------------------- ------------- -------------------
